DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/170,204 filed on 06/01/2016, which is now Patent 10,285,710 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ginger Turner on 02/12/2021.
The application has been amended as follows: 
In claim 1, line 3, replaced “a least” with “at least”.
In claim 1, line 5, replaced “the perimeter” with “a perimeter”.
In claim 7, line 2, replaced “the corewire” with “the delivery tube”.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim an endovascular surgical tool comprises a flexible, electrically-conductive delivery 
The prior art US 2013/0261659 to Lorenzo discloses embolic coil detachment mechanism with flexible distal member and coupling union, US 2013/0261657, US 2014/0277092 to Teoh et al. discloses vaso-occlusive device delivery system, US 9,155,540 to Lorenzo discloses embolic coil detachment mechanism with heating element and kicker, US 2014/0277078 to Slazas et al. disclose occlusive device delivery system with mechanical detachment having transverse slots at the distal end of the tube and US 8,998,926 to Pomeranz discloses heat detachable coil but fails to disclose the resistive heating element having first terminal end connected to the distal end of the electrically-conductive delivery tube, a second terminal end connected to the distal end of the return conductor, a helical coil and a loop electrically in series between the terminal ends. These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.